01-15-00622-CV

                                                                                    979-864-1316
 111 E. Locust, Suite. 500                                                          979-388-1316
   Angleton, TX 77515                                                               281-756-1316


www.brazoria-county.com

                                                                                    FILED IN
                                        RHONDA BARCHAK                       1st COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                           DISTRICT CLERK
                                             BRAZORIA COUNTY                 7/21/2015 1:16:53 PM
                                                                             CHRISTOPHER A. PRINE
                                                                                     Clerk


                                       NOTICE OF ASSIGNMENT ON APPEAL

     7/21/2015

     TO:      FIRST COURT OF APPEALS

     RE:     Cause No. 75560-CV, in the 239th District Court

             Style; JESUS BANDA, ET AL VS. GEORGE H. RAU, ET AL

                               **************************************

     CASE INFORMATION:

     DATE OF APPEALABLE ORDER/JUDGMENT:       6/23/15
     NOTICE OF APPEAL:            7/21/15
     MOTION FOR NEW TRIAL:        NO
     ORDER OVERRULING MOT N/T     N/A
     REQUEST FOR FINDING OF FACTS AND CONCLUSIONS OF LAW FILED: NO
     REQUEST FOR CLERK’S RECORD: NO
     REQUEST FOR REPORTERS RECORD FILED: NO
     METHOD OF DELIVERY:          TAMES PORTAL
     JUDGE PRESIDING:             PAT SEBESTA
     COURT REPORTER:              IDA SALINAS

                              ***************************************

     APPELLANT:                    JESUS BANDA, ET AL

     ATTORNEY(S) FOR APPELLANT: RAMOND W. HOWARD
     TEL.:  281-437-5900
     FAX :  281-416-9517
     EMAIL ADDRESS: barlife@aol.com
     TEXAS BAR NO.:    10076800
                                                                                Filed for Record
                                                                                7/21/2015 9:25:49 AM
                                                                                Rhonda Barchak, District Clerk
                                                                                Brazoria County, Texas
                                                                                75560-CV
                                                                                Norma Castro, Deputy

                                          NO.: 75560-CV
                                               75560-CV

JESUS
JESUS BANDA,
      BANDA,                                           §          THE DISTRICT
                                                               IN THE          COURT OF
                                                                      DISTRICT COURT
JUAN
JUAN BANDA,
     BANDA,                                            §
CHON
CHON BANDA,
      BANDA, AND
             AND                                       §
RUBEN BANDA
       BANDA                                           §
                                                       §
v.                                                     §       BRAZORIA COUNTY,
                                                               BRAZORIA COUNTY, TEXAS
                                                                                TEXAS
                                                       §
GEORGE
GEORGE H. RAU,
           RAU, JR.                                    §
STEVENS & RAU,
STEVENS    RAU, P.e.
                P.c.                                   §
RANDY L. STROUD,
RANDY    STROUD, P.E.,
                   P.E.,                               §
SANTIAGO AGUILERA,
SANTIAGO  AGUILERA,                                    §
BLAS VALLEJO,
BLAS VALLEJO,                                          §
SALVADORE
SALVADORE RAZO,     AND
            RAZO, AND                                  §
                                                                   TH
MIGUEL
MIGUEL ANGEL
       ANGEL GARCIA
               GARCIA                                  §       239TH
                                                               239    JUDICIAL DISTRICT
                                                                      JUDICIAL DISTRICT

                                      NOTICE OF
                                      NOTICE OF APPEAL
                                                APPEAL

       Jesus
       Jesus Banda,
             Banda, Juan
                    Juan Banda,
                         Banda, Chon
                                Chon Banda,
                                     Banda, and Ruben
                                                Ruben Banda,
                                                      Banda, Plaintiffs
                                                             Plaintiffs in the
                                                                           the above-styled
                                                                               above-styled

and numbered cause of
    numbered cause of action,
                      action, file this Notice
                                        Notice of Appeal seeking
                                               of Appeal            alter the
                                                         seeking to alter the trial court's
                                                                                    court's

judgment or other
judgment    other appealable
                  appealable order.
                             order.

       The trial court,
                 court, trial court
                              court case number
                                         number and style
                                                    style of      matter are shown
                                                          of this matter     shown in the
                                                                                      the above
                                                                                          above

caption.
caption.

       The judgment
           judgment or order
                       order appealed
                             appealed from was
                                           was signed
                                               signed on June
                                                         June 23,2015.
                                                              23, 2015.

       Plaintiffs
       Plaintiffs desire
                  desire to appeal the judgment        entirety.
                                       judgment in its entirety.

                                              Respectfully submitted,
                                              Respectfully submitted,




                                              Ramond W. Howard
                                              Ramond        Howard
                                              Texas   Bar No.
                                              Texas Bar   No . 10076800
                                                               10076800
                                              1303 Turtle
                                                     Turtle Creek  Drive
                                                            Creek Drive
                                              Missouri   City, TX
                                              Missouri City,   TX 77489
                                                                    77489
                                                   (281) 437-5900
                                              Tel. (281)  437-5900
                                                    (281) 416-9517
                                              Fax. (281)   416-9517
                                              Attorney for Plaintiffs
                                              Attorney       Plaintiffs
                                CERTIFICATE OF SERVICE

       I certify that on 20th day of July, 2015, a true and correct copy of this Notice of Appeal
was served on John S. Powell at 281-485-4858.


                                                   -
                                            Ramond W. Howard